DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/027087 on June 1, 2022, in which Claims 1-13 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending, of which Claims 1-13 are allowed.  

Allowable Subject Matter
Claims 1-13 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: system module, storage module, display module, computing module, network module and processing unit, in claims 1-4, 6-10, 12 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 1. A method for acquiring system diagnostic information, comprising: determining, according to determination that a received system alarm corresponds to a predefined to-be-monitored alarm, the received system alarm as a target system alarm, wherein the received system alarm indicates that a user of a network file system (NFS) cannot access an NFS share; determining a system module corresponding to the target system alarm based on a predefined mapping relationship between the system alarm and the system module, wherein the system module comprises a file interface and a server, wherein the system module is at least one of multiple system modules, wherein the relationship between the system alarm and the system module comprises a relationship between the to-be-monitored alarm and the server and a mapping between the predefined to-be-monitored alarm and the system module in a database stored in a storage apparatus, and wherein the mapping between the to-be-monitored alarm and the system module is preset by a corresponding system developer responsible for developing and maintaining the system module; and acquiring the system diagnostic information belonging to the system module and associated with the target system alarm, at least in part by reproducing a problem event using a relevant operation U.S. Application No.: 17/027,087 Attorney Docket No.: 1003-1135 -3- associated with the target system alarm, wherein the relevant operation is determined based on a system log entry of the system module corresponding to the target system alarm, and wherein the relevant operation comprises a specific instruction that checks connectivity of the file interface and another specific instruction that checks both connectivity of the server and a configuration state of the server.

Claim 4. The method of claim 3, wherein acquiring the detection data comprises: acquiring the system log entry of the system module corresponding to the target system alarm; determining the relevant operation associated with the target system alarm from the system log entry; acquiring a state of the system module when the relevant operation is performed; and generating the detection data based on the state.

Claim 7. An electronic device, comprising: at least one processing unit; and at least one memory coupled to the at least one processing unit and storing instructions configured to be executed by the at least one processing unit, wherein when executed by the at least one processing unit, the instructions cause the device to perform actions comprising: determining, according to determination that a received system alarm corresponds to a predefined to-be-monitored alarm, the received system alarm as a target system alarm, wherein the received system alarm indicates that a user of a network file system (NFS) cannot access an NFS share; determining a system module corresponding to the target system alarm based on a predefined mapping relationship between the system alarm and the system module, wherein the system module comprises a file interface and a server, wherein the system module is at least one of multiple system modules, wherein the relationship between the system alarm and the system module comprises a relationship between the to-be- monitored alarm and the server and a mapping between the U.S. Application No.: 17/027,087 Attorney Docket No.: 1003-1135 -5- predefined to-be-monitored alarm and the system module in a database stored in a storage apparatus, and wherein the mapping between the to-be-monitored alarm and the system module is preset by a corresponding system developer responsible for developing and maintaining the system module; and acquiring the system diagnostic information of the system module which is associated with the target system alarm, at least in part by reproducing a problem event using a relevant operation associated with the target system alarm, wherein the relevant operation is determined based on a system log entry of the system module corresponding to the target system alarm, and wherein the relevant operation comprises a specific instruction that checks connectivity of the file interface and another specific instruction that checks both connectivity of the server and a configuration state of the server.

Claim 10. (Previously presented) The device of claim 9, wherein acquiring the detection data comprises: acquiring the system log entry of the system module corresponding to the target system alarm; determining the relevant operation associated with the target system alarm from the system log entry; acquiring a state of the system module when the relevant operation is performed; and generating the detection data based on the state.

13. (Currently Amended) A computer program product having a non-transitory computer readable medium which stores a set of instructions to acquire system diagnostic information; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: determining, according to determination that a received system alarm corresponds to a predefined to-be-monitored alarm, the received system alarm as a target system alarm, wherein the received system alarm indicates that a user of a network file system (NFS) cannot access an NFS share; U.S. Application No.: 17/027,087 Attorney Docket No.: 1003-1135 -7- determining a system module corresponding to the target system alarm based on a predefined mapping relationship between the system alarm and the system module, wherein the system module comprises a file interface and a server, wherein the system module is at least one of multiple system modules, wherein the relationship between the system alarm and the system module comprises a relationship between the to-be-monitored alarm and the server and a mapping between the predefined to-be-monitored alarm and the system module in a database stored in a storage apparatus, and wherein the mapping between the to-be-monitored alarm and the system module is preset by a corresponding system developer responsible for developing and maintaining the system module; and acquiring the system diagnostic information belonging to the system module and associated with the target system alarm, at least in part by reproducing a problem event using a relevant operation associated with the target system alarm, wherein the relevant operation is determined based on a system log entry of the system module corresponding to the target system alarm, and wherein the relevant operation comprises a specific instruction that checks connectivity of the file interface and another specific instruction that checks both connectivity of the server and a configuration state of the server.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “the relevant operation comprises a specific instruction that checks connectivity of the file interface and another specific instruction that checks both connectivity of the server and a configuration state of the server”, in Claims 1, 7 and 13; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-13 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Ocko et al. (U.S. Patent Application 2012/0266234), hereinafter “Ocko”.  Ocko is cited on PTO-892 filed 6/15/2022.
	Ocko: ¶ 58 teaches the service appliance will issue a series of connectivity protocol requests, such as RPC calls or the like to the production server. These connectivity protocol requests return with information about the configuration and state of the production server.

Although conceptually similar to the claimed invention of the instant application, Ocko does not teach a single instruction (request) to check the connectivity and configuration state of the server.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Nakazono (US Patent Application 2015/0242236) teaches sending configuration information for confirming the state of operation of the virtual server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114